MACK, Associate Judge,
concurring:
I do not read this record as presenting a defense that would have permitted the admission of this evidence as bearing upon the state of mind exception to the hearsay rule. See United States v. Brown, 160 U.S.App.D.C. 190, 212, 490 F.2d 758, 780 (1973) (as amended Jan. 10, 1974). Nevertheless I concur in affirmance. See Kotteakos v. United States, 328 U.S. 750, 764-65, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946). Cf. Campbell v. United States, D.C.App., 391 A.2d 283 (1978) (prejudicial error).